Exhibit 10.9 KABLE DISTRIBUTION SERVICES, INC. DISTRIBUTION AGREEMENT AGREEMENT made and entered into at New York, New York this 15th day of February 2007 by and between SALON CITY. INC., a Nevada corporation, whose place of business is at 909 N. Palm Avenue. Ste 311. West Hollywood. CA 90069 (hereafter PUBLISHER) and KABLE DISTRIBUTION SERVICES, INC. a Delaware corporation, with its executive offices at 505 Park Avenue, New York, New York (hereafter DISTRIBUTOR). 1.DEFINITIONS (a) "Completion of Shipping" with respect to each issue of a Publication shall mean the date the PUBLISHER's printer completed shipping all copies of such issue to Distributor's Sales Outlets in accordance with DISTRIBUTOR's shipping instructions as stated on the Printer's Completion Notice. (b) "Cover Price" with respect to each issue of a Publication shall mean the suggested retail selling price of such issue specified on the cover of each copy thereof. (c) "Distributor's Estimated Final Net Billings" with respect to each issue of a Publication shall mean DISTRIBUTOR's estimate of what the Net Billings of such issue will be at such time as when all Returns have been received from Distributor's Sales Outlets. (d) "Distributor's Sales Outlets" shall mean customers of DISTRIBUTOR. (e) "Frequency" shall mean the number of times per year a Publication is published and distributed. (f) "Net Billings" with respect to each issue of a Publication shall mean Publisher's Gross Billings with respect to such issue, less Return Credits with respect to such issue. (g) "Off-Sale Date" with respect to each issue of a Publication shall mean the On-Sale Date of such Publication's next issue or such other date as designated by PUBLISHER and agreed to by DISTRIBUTOR, that all copies of such issue are scheduled to be removed from retail outlets for sale to the general public. (h) "On-Sale Date" with respect to each issue of a Publication shall mean the date that such issue is actually placed in retail outlets for sale to the general public across the country. (i) "Overpayment" with respect to a specific issue, or with regard to PUBLISHER's account, shall mean where the aggregate amount of all advance payments mode by DISTRIBUTOR to PUBLISHER or for its account, together with all returns, charges, allowances, discounts and other credits or reimbursements incurred or accrued to which DISTRIBUTOR shall be entitled for such issue, or all issues distributed by DISTRIBUTOR, exceeds the amounts due PUBLISHER for a specific issue, or in the aggregate, for all issues then distributed. (j) "Printer's Completion Notice" with respect to each issue of a Publication shall mean a notice delivered to DISTRIBUTOR and executed by an appropriate representative of the printer of such issue, which shall certify the specific number of copies of such issue shipped in accordance with DISTRIBUTOR'S instructions, and the date of completion of such shipping, (k) "Print Order" shall mean the agreed upon number of copies of a specific issue of the Publication(s) to be printed by PUBLISHER and which DISTRIBUTOR has agreed to distribute. 1 (l) "Publisher's Billing Price" with respect to each issue of a Publication shall mean the amount charged DISTRIBUTOR by PUBLISHER for each copy of such issue distributed hereunder. (m) "Publisher's Gross Billings" with respect to each issue of a Publication shall mean the product of Publisher's Billing Price with respect to such issue multiplied by the number of copies distributed hereunder in accordance with the Printer's Completion Notice with respect to such issue, (n) "Publication(s)" shall mean the title(s) listed on Schedule "A" including any "one-shots," annuals or titles derived therefrom, as amended from time to time to include any additional titles subsequently covered by the terms hereof as provided herein or as provided by agreement of the parties, (o) "RDA" shall mean a retail display allowance offered by PUBLISHER or on its behalf, pursuant to PUBLISHER's authorized program, to retailers engaged in the sale-of PUBLISHER's Publication(s) for (i) each copy-sold of each Publication and/or (ii) a specified position in a retailer-sales fixture. (p) "Returns" with respect to each issue of a Publication shall mean any and all copies of such issue returned for credit by Distributor's Sales Outlets pursuant to Paragraph 9 hereof and for which DISTRIBUTOR has issued such a credit. (q) "Return Credit" with respect to each issue of a Publication shall mean the product of Publisher's Billing Price multiplied by the number of Returns of such issue. (r) "Settlement" shall mean the time when the Settlement Payment is due under Paragraph 15(d). (s) "Territory" shall mean Puerto Rico, U.S. Military over seas and all accounts outside the United States of America and Canada. (t) "Non-ID Outlets" shall mean those Distributor's Sales Outlets which ore not generally considered by the industry as one of the "ID Wholesalers" or a sales outlet that sells to retailers who are not serviced by any "ID Wholesalers." (u) "Non-ID Outlet Provider" shall-mean a third-party provider, such as IPD, Retail-Visions, Kable Specialty Services (formerly Deyco), that sells publications to Non ID Outlets-that it has obtained from DISTRIBUTOR or other national distributors or directly from publishers. 2. GRANT OF RIGHTS PUBLISHER hereby gives and grants unto the DISTRIBUTOR, effective as of the date of this Agreement, and during the term hereof (and any renewal term thereof) the sole and exclusive right to purchase from PUBLISHER and to resell and distribute throughout the Territory, the Publication(s) of PUBLISHER, except that PUBLISHER reserves the right to sell copies thereof to individual subscribers at subscription prices. All purchases shall be subject to DISTRIBUTOR'S right to receive Return Credits for Returns as set forth in Paragraph 9 hereof. 3.TERM (a) The term of this Agreement shall be for a period of three (3) years from the On-Sale Date of the first issue distributed hereunder and shall include all issues of all Publications whose scheduled On-Sale Date(s) ore prior to the expiration of such period. This Agreement shall automatically continue for successive terms of equal length thereafter unless either party hereto shall give written notice of its intention to terminate ("Notice of Termination") no less than ninety (90) days prior to the lost day of any such term; such Notice of Termination to be sent by as specified in Paragraph 25 of this Agreement. (b) It is agreed that the On-Sale Date of the first issue to be distributed hereunder will be no later than two hundred and ten (210) days after the date of this Agreement and that the failure of PUBLISHER to comply with this provision shall give DISTRIBUTOR the unequivocal right to terminate this Agreement upon ten (10) days written notice thereof. (c) Any and all of the respective rights and duties of the PUBLISHER and DISTRIBUTOR under this Agreement shall survive its termination with regard to copies of the Publication(s) distributed hereunder, the distribution of which had commenced before such termination. (d) Termination of this Agreement for any reason shall not affect any right of either party to receive any money owed by the other party hereunder, the amount of which shall be calculated in the manner which would hove otherwise been required hereby, absent such termination. PUBLISHER shall not have the right to terminate this Agreement at any time that the PUBLISHER is indebted to the DISTRIBUTOR, for any reason whatsoever, without first reimbursing the DISTRIBUTOR to the full amount of such indebtedness. 2 4.REPRESENTATIONS (a) PUBLISHER'S REPRESENTATIONS.PUBLISHER represents and warrants that (i) it is the sole and exclusive owner of all rights, including but not limited to, copyrights, titles, trademarks, trade names, trade dress, logos, formats, in and to the Publication(s) (collectively the "PUBLISHER'S Rights") and that such PUBLISHER'S Rights are not subject to any liens or encumbrances of any nature (and should said Rights be encumbered or be pursuant to a license, some has been disclosed to DISTRIBUTOR in writing); (ii) the rights herein granted to DISTRIBUTOR have not been granted to any other person, firm, or corporation; (iii) it has the right and authority to enter into this Agreement and to perform the obligations hereunder to be performed by PUBLISHER; (iv) there are no existing contracts, agreements or other arrangements which in any way whatsoever prevent or interfere with the PUBLISHER'S making and entering into this Agreement or performing hereunder; (v) that to the best of PUBLISHER'S knowledge, there are no suits or proceedings pending or threatened against or affecting PUBLISHER which, if adversely determined, would impair the Rights herein granted to DISTRIBUTOR or prevent PUBLISHER from performing hereunder; (vi) it will use its best good faith efforts to ensure that nothing contained in any Publication will be grounds for an action either to prevent distribution thereof or result in any claim for damages or governmental action by reason of the fact that the material contained therein is in violation of any federal, stole or local low or ordinance or in violation of any third party's rights, and (vii) that all actual issues of previously unpublished or re-launched Publication(s) shall substantially conform to the specimen copy(ies) or facsimile(s), or to any specifications or other descriptions, exhibited by PUBLISHER to DISTRIBUTOR prior to publication and distribution, and approved by DISTRIBUTOR. (b) DISTRIBUTOR'S REPRESENTATIONS.DISTRIBUTOR represents and warrants that (i) it has the right and authority to enter into this Agreement and to perform the obligations hereunder to be performed by DISTRIBUTOR; (ii) there ore no existing contracts, agreements or other arrangements which in any way whatsoever prevent or interfere with the DISTRIBUTOR'S making and entering into this Agreement or performing hereunder; and (iii) that to the best of DISTRIBUTOR'S knowledge, there are no suits or proceedings pending or threatened against or affecting DISTRIBUTOR which, if adversely determined, would impair the rights herein granted to DISTRIBUTOR or prevent DISTRIBUTOR from performing hereunder. 5.FIRST OPTION DISTRIBUTOR shall hove the first option to purchase from PUBLISHER, and to resell and distribute any and all additional periodical(s) or publication(s) intended to be published by PUBLISHER during the term of this Agreement (or any other renewal term thereof) on the same terms and conditions as set forth in this Agreement. PUBLISHER shall promptly notify the DISTRIBUTOR in writing of its intention to publish and distribute any such additional publications), and DISTRIBUTOR shall, within fifteen (I5) days after receipt of said written notification, advise PUBLISHER of its willingness or refusal to distribute any such additional publication(s). 6.NUMBER OF COPIES, COVER PRICE AND FREQUENCY (a) The Cover Price, the Print Order and the Frequency of each issue of the Publication(s) shall be as PUBLISHER and DISTRIBUTOR shall mutually agree upon, approval not to be unreasonably withheld by DISTRIBUTOR. PUBLISHER agrees to deliver, or promptly cause to be delivered, and DISTRIBUTOR agrees to distribute, the agreed upon number of copies of each issue of the Publications) with the assigned bipod number, Universal Product Code Symbol and Cover Price imprinted on the front cover of each copy thereof to DISTRIBUTOR'S Sales Outlets designated by DISTRIBUTOR in accordance with DISTRIBUTOR'S shipping instructions. PUBLISHER further agrees that only copies distributed by DISTRIBUTOR shall have the Universal Product Code Symbol and the bipod number assigned by DISTRIBUTOR imprinted on the front cover. (b) In the event that PUBLISHER and DISTRIBUTOR do not mutually agree upon Cover Price, Print Order and/or the Frequency of each issue, PUBLISHER shall hove the option to require DISTRIBUTOR to take, and use its best efforts to sell, such copies, subject to the following: (i) in the case there is no mutual agreement on the Print Order to be distributed to DISTRIBUTOR'S Sales Outlets, DISTRIBUTOR shall calculate any advances that may be due pursuant to Section 15 using an amount equal to the average number of copies distributed by DISTRIBUTOR for such Publication(s) for the twelve (12) month period prior to the issue for which disagreement exists when calculating PUBLISHER's Gross Billings and Distributor's Estimated Final Net Billings; (ii) in the case there is no mutual agreement on the Cover Price, DISTRIBUTOR shall pay advances in an amount equal to the Cover Price for the immediately preceding issue of the Publication in question; (iii) in the case there is no mutual agreement on the Frequency, DISTRIBUTOR shall pay advances only on the frequency agreed upon in Schedule "A" hereto. The calculations contained in 6(b)(i), (ii) and (iii) shall be in effect until three (3) issues with the new Print Order, Cover Price or Frequency have reached Settlement under Paragraph 15(d), after which the provisions of Paragraph 15(b) and (c) will apply. 3 7.TRANSPORTATION AND RELATED COSTS PUBLISHER shall pay all transportation costs, including without limitation, insurance costs, Canadian Goods and Service Tax (hereafter GST), import-export charges or tariffs and other duties, relating to the shipment of each issue of the Publication(s) to Distributor's Sales Outlets. 8.PUBLISHER'S BILLING PRICE, FOREIGN CURRENCY (a) The Publisher's Billing Price to DISTRIBUTOR shall be in accordance with the price(s) set forth in Schedule "A"; provided, however, that upon any change in the Cover Price of a Publication, the Publisher's Billing Price shall automatically be revised pro rata with respect to the issues with the changed Cover Price so that the ratio of Publisher's Billing Price to Cover Price shall remain consistent with that determined by reference to the prices then in effect in Schedule "A", which shall, following each change in Cover Price, be deemed amended with or without a written amendment as otherwise required by Paragraph 29(a). (b) All monies which may be due PUBLISHER pursuant to the terms of this Agreement shall be paid in United States dollars. PUBLISHER will reimburse DISTRIBUTOR for any losses realized by DISTRIBUTOR due to a difference in foreign exchange rates, including those of Canada, on monies received from Distributor's Sales Outlets in payment for Publication(s) distributed hereunder, and DISTRIBUTOR agrees to pay PUBLISHER any gains realized due to said difference. DISTRIBUTOR has the right to make any adjustments for foreign exchange rates prior to making any payment(s) to PUBLISHER. 9.RETURNS (a) DISTRIBUTOR has the option and is authorized to accept as Returns from Distributor's Sales Outlets the following: whole copies, front covers, headings of front covers, and affidavits or statements of returns including those electronically transmitted, of the Publication(s). DISTRIBUTOR has the exclusive right to determine the method of return from Distributor's Sales Outlets. DISTRIBUTOR is specifically authorized by PUBLISHER to destroy or arrange for the destruction of said Returns at any time after receiving same in any manner deemed suitable by DISTRIBUTOR, unless at least thirty (30) days prior to the On-Sale Date of any particular issue of the Publication(s), PUBLISHER shall have given DISTRIBUTOR notice in writing of PUBLISHER'S request that the Returns of said issue be held for thirty (30) days after date of Settlement with respect thereof, if available, so that PUBLISHER can audit said Returns at its own cost and expense. Said audit and count must be mode by PUBLISHER during such thirty (30) day period at the particular place of storage thereof maintained by DISTRIBUTOR at such time. PUBLISHER agrees not to request more than one (1) audit per year per Publication unless, as a result of two (2) or more prior audits, substantial discrepancies were discovered by PUBLISHER.PUBLISHER shall reimburse DISTRIBUTOR for its expenses in connection with any such audits. (b) In the event that DISTRIBUTOR has not received all Returns of any issue(s) distributed hereunder from any of the Distributor's Sales Outlets for any reason, including without limitation, that such outlets or that any one of them (i) are subject to the appointment of a receiver, or (ii) ore adjudicated a bankrupt after filing of a petition of voluntary or involuntary bankruptcy, or (iii) ore reorganized or managed by a trustee or committee of creditors under the Federal Bankruptcy Act, or (iv) are dissolved, terminated or no longer in business, or (v) are destroyed by fire, flood or other disaster, or (vi) are unable to return all unsold copies of any such issue due to strikes, lockouts, other labor disputes, casualty, bankruptcy or for any other reason, then DISTRIBUTOR shall be entitled to charge PUBLISHER for Returns from such Distributor's Sales Outlets, in on amount equal to the product of the average return percentage of the applicable Distributor's Sales Outlet(s) for such Publication(s) for the twelve (12) month period (or such lesser period if applicable) prior to the issue(s) for which DISTRIBUTOR has not received all Returns, multiplied by the number of copies received by said Distributor's Sales Outlet(s) for such issues(s). 4 (c) In the event PUBLISHER desires to receive whole copy Returns, written notice of the quantities thereof desired, and the address to which such whole copy Returns shall be sent, shall be supplied to DISTRIBUTOR not less than thirty (30) days prior to the On-Sale Date of such issue. PUBLISHER shall pay DISTRIBUTOR its then standard packing and handling fees for whole copy returns received and/or shipped by DISTRIBUTOR. PUBLISHER shall also reimburse DISTRIBUTOR for all direct costs incurred by DISTRIBUTOR, including all shipping costs, all container costs and all costs charged by Distributor's Sales Outlets, for arranging, receiving and delivering such whole copy Returns. Upon receipt of such written notice requesting whole copy Returns, the sole obligation of DISTRIBUTOR in this regard shall be to make written request for the same from Distributor's Sales Outlets, it being understood and agreed that nothing herein contained shall require DISTRIBUTOR to take any other action with respect to such request. PUBLISHER represents and warrants that it will only use said whole copy Returns to fulfill subscription orders or for other purposes, provided that PUBLISHER has employed safeguards, reasonably satisfactory to DISTRIBUTOR, that ensure that such whole copy returns do not re-enter DISTRIBUTOR'S system. 10.RDA – Deleted 11.DISCOUNTS AND ALLOWANCES PUBLISHER shall pay DISTRIBUTOR for any and all discounts and allowances, which are in excess of DISTRIBUTOR'S national billing discount for each Publication, made by DISTRIBUTOR to any of Distributor's Sales Outlets in locations where special labor conditions and/or other situations and conditions exist causing such discounts or allowances, together with any other discounts, allowances and programs issued by PUBLISHER. 12.RISK OF LOSS; SHORTAGES, ETC. Any loss, shortage, destruction of, or damage to copies of any issue(s) of each Publication, including, but not limited to, any loss, shortage, or damage to such copies as reported by DISTRIBUTOR'S Sales Outlets and for which credits are claimed, or to any Returns as defined in Paragraph 9 hereof, shall at all times be at the risk of and be borne solely by PUBLISHER, and DISTRIBUTOR shall be entitled to charge PUBLISHER's account with DISTRIBUTOR for such copies, and some may be deducted by DISTRIBUTOR from any sums otherwise due PUBLISHER. The parties specifically agree that credits granted to DISTRIBUTOR's Sales Outlets by DISTRIBUTOR for shortages, lost or damaged copies shall be conclusive and binding upon the PUBLISHER, and upon PUBLISHER's written request DISTRIBUTOR shall furnish to PUBLISHER such information DISTRIBUTOR may hove with respect to any loss, shortage, destruction or damage. The right and responsibility of filing any shortage claims with the shipper of record and/or carrier is the obligation of the PUBLISHER; provided, however, that DISTRIBUTOR shall assist PUBLISHER in the filing of such claims. In the event that DISTRIBUTOR shall recover any part of such loss, then the DISTRIBUTOR shall include same in Net Billings and shall charge PUBLISHER the DISTRIBUTOR'S actual costs, including counsel fees and other expenses, incurred in recovering such loss; however, DISTRIBUTOR shall not be under any obligation to institute any action or proceeding for recovery of any such loss. In the event PUBLISHER recovers any part of such loss directly from the shipper or other third party, PUBLISHER will pay DISTRIBUTOR a sum equal to the amount DISTRIBUTOR would have earned if such recovery were included in Net Billings for such Publication, or in the alternative, DISTRIBUTOR may deduct such sums from any payments thereafter due PUBLISHER or charge PUBLISHER's account. 13.PROMOTION AND SOLICITATION COSTS PUBLISHER shall at its own expense provide DISTRIBUTOR with reasonable quantities of promotional materials for DISTRIBUTOR's use.
